ITEMID: 001-69504
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: KOSYLAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Roman Kosylak, is a Polish national who was born in 1941 and lives in Inowłódź, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 December 1984 the applicant sued K.K., K.K., F.K. and M.K. before the Tomaszów Mazowiecki District Court (Sąd Rejonowy). He sought payment.
The proceedings were terminated on 17 October 2002. On 5 November 1998, the date on which the application was lodged with the Court, they were pending before the Piotrków Trybunalski Regional Court (Sąd Okręgowy).
On 14 January 1994 the applicant lodged a claim for compensation against K.K., K.K. and S.K. with the Piotrków Trybunalski Regional Court.
The proceedings were terminated by the judgment of the Łódź Court of Appeal (Sąd Apelacyjny) on 22 December 1999. It is not certain whether a cassation appeal was available in this case. On 5 November 1998, the date on which the application was lodged with the Court, the proceedings were pending before the Piotrków Trybunalski Regional Court.
On 26 May 1992 K.K., the applicant's brother, sued him before the Tomaszów Mazowiecki District Court, seeking his eviction.
The proceedings were terminated on 17 October 1994 by the judgment of the Piotrków Trybunalski Regional Court. A cassation appeal was not available in this case.
On 17 September 2004 the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) entered into force. It lays down various legal means designed to counteract and/or redress the undue length of judicial proceedings.
Section 2 of the 2004 Act reads, in so far as relevant:
Section 5 reads, in so far as relevant:
“1. A complaint about the unreasonable length of proceedings shall be lodged while the proceedings are pending. ...”
Section 12 provides for measures that may be applied by the court dealing with the complaint. It reads, in so far as relevant:
“1. The court shall dismiss a complaint which is unjustified.
2. If the court considers that the complaint is justified, it shall find that there was an unreasonable delay in the impugned proceedings.
3. At the request of the complainant, the court may instruct the court examining the merits of the case to take certain measures within a fixed time-limit. Such instructions shall not concern the factual and legal assessment of the case.
4. If the complaint is justified the court may, at the request of the complainant, grant ... just satisfaction in an amount not exceeding PLN 10,000 to be paid by the State Treasury. If such just satisfaction is granted it shall be paid out of the budget of the court which conducted the delayed proceedings.”
Section 18 lays down transitional rules in relation to the applications already pending before the Court. It reads, in so far as relevant:
“1. Within six months after the date of entry into force of this law persons who, before that date, had lodged a complaint with the European Court of Human Rights ... complaining of a breach of the right to a trial within a reasonable time guaranteed by Article 6 (1) of the Convention for the Protection of Human Rights and Fundamental Freedoms ..., may lodge a complaint about the unreasonable length of the proceedings on the basis of the provisions of this law if their complaint to the Court had been lodged in the course of the impugned proceedings and if the Court has not adopted a decision concerning the admissibility of their case.
...”
On 18 January 2005 Supreme Court (Sąd Najwyższy) adopted a resolution (no. III SPP 113/04) in which it ruled that while the 2004 Act produced legal effects as from the date of its date of entry into force (17 September 2004), its provisions applied retroactively to all proceedings in which delays had occurred before that date and had not yet been remedied.
